Anderson, J.
(dissenting).
I shall very briefly set down the grounds of my dissent. The state has no more to do with the affairs of a corporation chartered by it, except to forfeit its charter when violated, than it has to do with the private affairs of any individual within its borders. The state’s only concern is to see that such a corporation does not violate, misuse, or abuse its charter. It will not forfeit the charter of a corporation because it is engaged in a dishonest business, provided, of course, in the prosecution of such business its charter is not violated. The *455state will not undertake such a fatherly care over the affairs of the people as that it will prevent a corporation from entering into contracts with them which are improvident and unreasonable. The state is not called upon to litigate strictly for the vindication of private interests. The courts are open to all who have grievances against corporations. There they can obtain redress without calling on the state to espouse their cause.
The business and assets of a corporation belonging to its stockholders, which is not to be destroyed and rendered worthless at the instance of the state, except on the clearest and most convincing evidence that its charter is being violated. Here we have a corporation, prosperous and amply solvent. It has assets subject to the process of the courts. Any investor who is aggrieved has his remedy, and there is property to satisfy any judgment he may recover.
In the majority opinion it is held that the whole course of the business of this company is fraudulent, and constitutes an abuse of its charter. In my judgment the contract (investor’s contract) is perfectly valid; that it is an absolute promise to pay each investor at the end of eighty months one-hundred dollars for every eighty dollars paid in by him. Construing the contract most strongly against the company, as must be done under the law, it can have no other meaning. But even though that be not the proper construction, and conceding that the contract means a promise to pay the investor only his pro rata share of the earnings of the loan fund, still I do not see that that .would render it invalid. Such a contract may be unreasonable, but that does not signify that it is illegal. Investors buy these contracts with their eyes open. They are notified by the company not to pay any attention to what the agents say, but to read the contract. It is argued on behalf of appellee that the scheme of the company will not “finance out,” and a majority opinion holds that new contracts must con*456stantly increase at a high progressive rate in order that loans may be made, and this cannot be continued indefinitely, and therefore the end must come sooner or later. It seems to me a complete answer to this is that the record in this case shows that the scheme has already “financed out.” After about three years of experience the company has demonstrated its ability to meet all obligations. In my opinion not a single authority relied on by counsel for appellee sustains their contention. The contracts and the character of business under consideration in those cases were so widely different from the case here as to render those authorities without point. On the other hand, though the facts in the case of Equitable Loan & Security Company v. Waring, 117 Ga. 599, 44 S. E. 320, 62 L. R. A. 93, 97 Am. St. Rep. 177, are, materially different in some respects from the facts of this case, the reasoning of the court is able and convincing and decisive of the question here.
I am unable to see that the whole course of the business of this company is fraudulent. It may be that its contracts are unreasonable and unjust, and the people ought not to patronize it, but) if that is all, I do not see that it is any of the state’s concern.